Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 1 of 33         PageID #: 2634




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

   MATT YAMASHITA,                               Case No. 20-cv-00129-DKW-RT

                Plaintiff,                       ORDER GRANTING
                                                 DEFENDANTS’ MOTIONS TO
         vs.                                     DISMISS FOR LACK OF
                                                 PERSONAL JURISDICTION
   LG CHEM, LTD., et al.,

                Defendants.


        After an electronic vaping device exploded in his mouth, Plaintiff Matt

  Yamashita filed this product liability lawsuit against LG Chem, Ltd., (a South

  Korean company) which allegedly manufactured the device’s lithium-ion battery;

  LG Chem’s wholly-owned marketing subsidiary LG Chem America, Inc. (a

  Delaware company headquartered in Georgia); CoilART, which manufactured the

  vaping device; and Gearbest.com and Wa Fa La, Inc., the entities which sold or

  distributed the vaping device. LG Chem and LG America now move to dismiss this

  action for lack of personal jurisdiction. Dkt. Nos. 23, 30.

        Because neither LG Chem nor LG America can be deemed “essentially at

  home” in Hawaii, this Court cannot assert general personal jurisdiction over either.

  E.g., BNSF Ry. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). Nor can this Court exercise

  specific personal jurisdiction over LG Chem or LG America, as Yamashita argues,

  merely because the LG Defendants placed the subject battery into the “stream of
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 2 of 33          PageID #: 2635




  commerce” with the expectation that it might be swept into the State of Hawaii. See,

  e.g., Holland Am. Line, Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 459 (9th Cir.

  2007). Accordingly, the motions to dismiss, Dkt. Nos. 23, 30, are GRANTED.

                  FACTUAL & PROCEDURAL BACKGROUND

  A.    The Pertinent Parties

        Defendant LG Chem, Ltd. (LG Chem), is organized under the laws of South

  Korea and has its headquarters and principal place of business in Seoul, South Korea.

  Dkt. No. 18, ¶ 2; Dkt. No. 23-2, ¶ 3. LG Chem has never had an office in Hawaii;

  has never been registered to do business in Hawaii; has no employees that reside or

  work in Hawaii; and has never owned or leased any real property in Hawaii. Dkt.

  No. 23-2, ¶¶ 4–9.

        LG Chem is the parent company of its wholly-owned marketing subsidiary,

  Defendant LG Chem America, Inc., (LG America) (collectively, “LG Defendants”).

  Dkt. No. 34-4 at 12; Dkt. No. 29-3. LG America is a Delaware corporation that has

  its principal place of business in Georgia. Dkt. No. 18, ¶ 4; Dkt. No. 30-2, ¶ 3. LG

  America is not registered to do business in Hawaii, does not lease any real property

  in Hawaii, does not have an office in Hawaii, and does not have any employees who

  work in Hawaii. Dkt. No. 30-2, ¶¶ 4–6.

  B.    The Alleged Injury

        Yamashita alleges that on December 3, 2017, he was in Hawaii using an e-

                                           -2-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 3 of 33                        PageID #: 2636




  cigarette vaping device when it exploded in his mouth, shattering his teeth, burning

  his hand, and causing lacerations and scarring. Dkt. No. 18, ¶¶ 52–54. 1 Yamashita

  received the vaping device itself from his friend, who had purchased the device on

  the internet at Gearbest.com. Dkt. No. 18, ¶¶ 7, 49. The vaping device was allegedly

  manufactured by Defendant CoilART and sold or distributed by Defendants

  Gearbest.com and Wa Fa La, Inc., (WFL). Dkt. No. 18, ¶¶ 7–11, 14, 48. The battery

  inside the device was an “LG MG1 2850 mAh 10A and/or LG HG2 3000 mAh 20A”

  lithium-ion battery, also known as an 18650 lithium-ion cell (Subject Battery),

  which Yamashita had purchased from an unnamed “retailer of lithium-ion batteries”

  in Hawaii. Dkt. No. 18, ¶¶ 3, 50–51; see also Dkt. No. 23-2, ¶ 14.

         Yamashita alleges the LG Defendants manufactured the Subject Battery and,

  when it failed to meet certain quality control standards, it was then sold to another

  entity and “rewrapped” for sale. Dkt. No. 18, ¶¶ 3–5, 14, 44–47.2 In fact, Yamashita


  1
    “Vapes, vaporizers, vape pens, hookah pens, electronic cigarettes (e-cigarettes or e-cigs), and e-
  pipes are some of the many terms used to describe electronic nicotine delivery systems (ENDS).”
  See Vaporizers, E-Cigarettes, and other Electronic Nicotine Delivery Systems (ENDS), U.S.
  FOOD & DRUG ADMINISTRATION (FDA) (June 3, 2020), https://www.fda.gov/tobacco-
  products/products-ingredients-components/vaporizers-e-cigarettes-and-other-electronic-nicotine-
  delivery-systems-ends (last visited July 21, 2020). These battery-operated products “use an ‘e-
  liquid’ that may contain nicotine, as well as varying compositions of flavorings,” and the liquid
  is “heated to create an aerosol that the user inhales.” Some of these devices look like
  conventional cigarettes, cigars, or pipes, while others “resemble pens or USB flash drives” and
  larger devices, such as “tank systems or mods,” bear little or no resemblance to cigarettes. Id.
  2
    According to Yamashita, the LG Defendants have used the practice of “rewrapping” to make
  additional profits by “selling a number of its lower quality batteries”—i.e., “batteries that fail to
  meet quality control standards or have some other inherent issue or manufacturing defect”—to
  “other purported ‘manufacturers’ or distributors of lithium-ion batteries. Those other entities
  then take the lower-quality LG battery, replace the exterior wrapping, and sell the battery under a
                                                  -3-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 4 of 33                    PageID #: 2637




  readily admits he “has not been able to verify the identities of the companies,

  individuals, and/or third-parties that were involved in (1) the re-wrapping and

  distribution of the lithium-ion battery, (2) the ultimate retail[er] . . . of the lithium-

  ion battery, and (3) the design[er], manufacture[r], and distribut[or] of the vape

  [device] and its component parts . . .” Id. at ¶ 14.

          Yamashita asserts six counts: (1) strict liability; (2) negligence/gross

  negligence; (3) unjust enrichment; (4) negligent misrepresentation; (5) fraudulent

  misrepresentation; and (6) unfair or deceptive acts & practices in violation of Haw.

  Rev. Stat. § 480-1 et seq. Dkt. No. 18 at 21–44.

  C.      LG Chem’s Contacts With Hawaii

          LG Chem’s authorized representative states that the company “has never

  distributed or sold any LG MG1 or HG2 18650 lithium-ion cells” (the specific

  battery at issue) “or any other 18650 lithium-ion cells in Hawaii.” Dkt. No. 23-2,

  ¶ 10.     LG Chem “manufactures 18650 lithium-ion cells for use in specific

  applications by sophisticated companies.” Id. at ¶ 11. It “does not design or

  manufacture” such batteries for “sale to individual consumers as standalone

  batteries”; “does not distribute, advertise, or sell [these batteries] directly to

  consumers”; and has “never authorized any manufacturer, wholesaler, distributor,



  different product/manufacturer name. It is only upon a precise analysis of the physical geometry
  and chemical composition of the battery that this scheme can be uncovered . . .” Dkt. No. 18,
  ¶¶ 43–45.
                                                -4-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 5 of 33                       PageID #: 2638




  retailer, or re-seller to distribute, advertise or sell [these batteries] directly to

  consumers as standalone batteries.” Id. at ¶ 12. As relevant here, LG Chem “never

  conducted any business with [Defendants] CoilART, Gearbest.com, or [WFL],” and

  has “never authorized” these entities “to sell or distribute LG-brand lithium-ion

  batteries for any purpose,” including use in “vaping devices.” Id. at ¶¶ 14–15. With

  respect to the particular batteries at issue—LG Chem’s lithium-ion 18650

  batteries—LG Chem “has no relationship with any retailer or distributor in Hawaii”

  for the sale of these batteries, “does not advertise” these batteries “in Hawaii”; and

  “has never sold or shipped” such a battery to “any customer located in Hawaii.” Id.

  at ¶ 17.

         Rather than rebut these points, Yamashita alleged facts that are either

  unrelated to the Subject Battery or concern LG Chem’s global reach and

  involvement in the U.S. market. According to Yamashita, LG Chem “produces and

  places into the stream of commerce lithium-ion batteries” for consumer electronics,

  Dkt. No. 29 at 2, including power tools, phones, laptops, electric vehicles (EVs), and

  energy storage systems (ESS) used for storing solar energy. See Dkt. Nos. 29-4, 29-

  5, 29-6, 29-7, 29-8, 29-9, 29-10.3 Consumer electronic manufacturers such as Apple,


  3
   To illustrate his point with regard to EVs, Yamashita attaches to his opposition brief several
  exhibits and further asserts that LG Chem “supplies batteries for Tesla vehicles in China”; “will
  begin supplying the same for Lucid Motors this year”; supplies lithium-ion batteries “for the
  Chevy Bolt EV, which was first unveiled in 2009”; has partnered with General Motors to “mass
  produce” lithium-ion cells for electric vehicles at a “new plant in Ohio”; and is “the supplier for
  Ford Focus EV batteries.” See Dkt. Nos. 29 at 9, 29-33, 29-34, 29-35, 29-36, 29-37.
                                                  -5-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 6 of 33                      PageID #: 2639




  Hewlett-Packard, Dell, Nokia, LG Electronics, General Motors, Ford Motor

  Company, Cadillac, Hyundai, Kia, and Chevrolet allegedly use LG lithium-ion

  batteries in their products, and many of these products are available for purchase at

  U.S. retail giants, such as Best Buy, Target, and Walmart. Dkt. No. 18, ¶ 20(e)–(g);

  Dkt. No. 29 at 8–9.4 Yamashita also notes that LG Chem lithium-ion batteries are

  used in electric bicycles, or e-bikes, and Hawaii-based companies, such as Segway

  Maui and Ridesmart Maui, sell e-bikes that use 48-volt batteries with certain LG

  Chem lithium-ion cells. See Dkt. Nos. 29-38, 29-39. In addition, dealerships in

  Hawaii sell the Vespa Elettrica, which contains a 48-volt lithium-ion battery

  manufactured by LG Chem. Dkt. No. 29-40 at 3.

         As for lithium-ion batteries in particular, Yamashita asserts that U.S. Customs

  data indicates LG Chem has delivered at least 262 shipments to the port of Honolulu,

  with less than 100 of them containing lithium-ion batteries of some kind. Dkt. No.

  29 at 2–3; Dkt. No. 29-11. Yamashita is uncertain whether or not the batteries in

  these shipments were similar to the Subject Battery. Dkt. No. 29 at 3 n.1.

         In a separate industry, Yamashita points to the fact that LG Chem has attended



  4
   Yamashita’s citation to Celgard, LLC v. LG Chem, Ltd., No. 3:14-CV-00043, 2015 WL
  2412467, at *24 (W.D.N.C. May 21, 2015), does not support his assertion that the LG
  Defendants placed their “batteries on the shelves of U.S. retail giants such as Walmart, Target,
  and Best Buy.” Dkt. No. 18, ¶ 20(e); Dkt. No. 29 at 8. Rather, the court in Celgard simply
  noted plaintiffs had alleged that “[consumer electronic] devices are widely sold and distributed in
  North Carolina, including by retailers like Best Buy, Target, and Walmart.” Celgard, 2015 WL
  2412467, at *24.
                                                 -6-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 7 of 33                    PageID #: 2640




  the Hawaii Energy Conference and Exhibition and, in 2018, LG Chem sent its

  director of sales to the conference. Dkt. No. 29-14 at 5–6; Dkt. No. 29-15 at 3; Dkt.

  No. 29-16. Yamashita further alleges that LG Chem has partnered with four solar

  energy system providers based in or that do business in Hawaii, Dkt. No. 29-17, Dkt.

  No. 29-19, Dkt. Nos. 29-20; Dkt. No. 29-21 at 1–2; Dkt. No. 29-27 at 1, as well as

  a company based in Canada, which provides batteries for ESS products in Hawaii

  and California, see Dkt. No. 29-25. These five companies incorporate LG Chem

  lithium-ion batteries into their products and services.5 See Dkt. No. 29 at 3–6.

  Further, in November 2017, SMA America and LG Chem toured the U.S. to provide

  installation training for LG Chem batteries used in ESS products, and the tour

  stopped in Hawaii for three days. See Dkt. No. 29-21 at 1–2.

         Yamashita also avers that LG Chem, through its website, advertises its

  lithium-ion solar energy storage systems “directly to consumers.” Dkt. No. 29 at 5.6


  5
    Yamashita also states that LG Chem “announced that its lithium-ion batteries would be used by
  SolarEdge, which does business in Hawai‘i.” Dkt. No. 29 at 5 (citing Dkt. No. 29-22). But the
  exhibit Yamashita relies upon does not support this proposition. The exhibit is an article in
  which “SolarEdge” is mentioned once. The article simply states that one of LG Chem’s batteries
  “is compatible with SolarEdge’s StorEdge™, which is a DC coupled storage solution based on a
  single inverter for both PV and storage.” Dkt. No. 29-22 at 3. The article does not state that
  SolarEdge, in fact, uses LG Chem’s batteries, nor is there any indication from the article that
  SolarEdge does business in Hawaii. Similarly, although Yamashita attaches another article, Dkt.
  No. 29-23, stating that PetersenDean Roofing & Solar (the “largest privately held U.S. solar and
  roofing company”) announced it is “pairing the StorEdge systems with . . . LG Chem batteries,”
  nothing in the article indicates, as Yamashita argues, that PetersenDean operates in Hawaii. Dkt.
  No. 29 at 5. Nonetheless, even if Yamashita’s evidence established all of these facts, this would
  not change the Court’s personal jurisdiction conclusions below.
  6
    See Home Battery, LG CHEM: ESS BATTERY DIVISION, https://www.lgessbattery.com/us/home-
  battery/intro.lg (last visited July 20, 2020).
                                                -7-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 8 of 33                     PageID #: 2641




  Yamashita points out that within 124.3 miles of Maui, Hawaii, there are at least 9

  companies certified to install LG residential energy storage units (RESUs) and

  training for four additional companies is in progress. See Dkt. No. 29 at 5.7

  Yamashita then notes that in the installation manual for the RESU10H, the limited

  warranty permits an end-user to file a claim with the installer for events that occur

  in the “United States.” See Dkt. No. 29-24, ¶¶ 2-4, 7.

         On still another topic, Yamashita relies on LG Chem’s involvement in

  antitrust and patent litigation. Yamashita asserts that in 2013, a group of U.S.

  consumers from across the country, including Hawaii, filed a class action in the

  United States District Court for the Northern District of California, alleging that LG

  Chem, among other named battery manufacturers, engaged in price-fixing for

  consumer products, such as power tools, tablets, and phones, which contain lithium-

  ion batteries. Dkt. No. 29-29 at 1; id. at ¶¶ 309, 354, 374. LG Chem and LG America

  later settled for $39 million. Dkt. No. 29-30 at 1, 8. In October 2013, LG Chem

  also pled guilty to conspiracy to fix the prices of lithium-ion batteries sold in the

  United States for use in laptops and admitted that the sales of these batteries totaled

  nearly $3.36 million. Dkt. No. 29-31 at 1–4. Yamashita also notes that Celgard,

  LLC, sued LG Chem and LG America in North Carolina for infringement of the



  7
   See Home Battery: Where to Buy, LG CHEM: ESS BATTERY DIVISION,
  https://www.lgessbattery.com/us/home-battery/installer-search.lg (last visited July 20, 2020).
                                                 -8-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 9 of 33             PageID #: 2642




  patent on technology used in its rechargeable lithium-ion batteries. Dkt. No. 29 at

  7–8; see Celgard, LLC v. LG Chem, Ltd., No. 3:14-CV-00043- MOC-DC, 2015 WL

  2412467, at *1 (W.D.N.C. May 21, 2015). In that case, the LG Defendants described

  their participation in U.S. markets, noting that $ 0.76 million per day, or $278 million

  per year, in revenue is derived from the sale of batteries in the United States.

  Celgard, 2015 WL 2412467, at *24.

        Lastly, Yamashita asserts LG Chem ships lithium-ion batteries to Green

  Battery Technologies for sale to AA Portable Power Corp., dba Batteryspace.com.

  Dkt. No. 29-1, ¶ 36. AA Portable Power Corp describes itself as a “[j]oint venture

  of several battery and charger manufacturers,” and “specializ[es] in all kinds of

  rechargeable batteries and chargers.” Dkt. No. 29-41. On the website, customers

  can purchase individual and standalone LG Chem 18650 battery cells, as well as

  battery packs containing those cells.8 Dkt. No. 29 at 10.

  D.    LG America’s Contacts With Hawaii

        LG Chem has several wholly-owned subsidiaries in the United States, one of

  which is Defendant LG America, whose business activities are listed as “sales and

  trading.” Dkt. No. 34-4 at 12; Dkt. No. 30-2, ¶¶ 7, 9 (stating LG America “focuses

  on sales and distribution only” and “does not have any manufacturing plants”). In



  8
   See AA PORTABLE POWER CORP, https://www.batteryspace.com/18650seriesli-ioncells.aspx
  (last visited July 20, 2020).
                                            -9-
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 10 of 33             PageID #:
                                   2643



 discovery responses from other battery-related litigation, Dkt. No. 34 at 3, LG

 America stated, inter alia, that it “facilitated payment from [a] Texas customer to

 [LG Chem]” for HE4 batteries, Dkt. No. 34-5 at 3, 7, and it “played a role in the

 facilitation of transactions of LG Batteries to 3 customers in the United States” and

 its “involvement in said transactions was limited to the facilitation of the payment

 from the customer, to LG Chem, Ltd.” Dkt. No. 34-6 at 11. In interrogatory

 responses, however, LG America also stated that with respect to the period 2014 to

 June 19, 2017, it “has not entered in any such contracts with individuals and/or

 entities that are located in the State of Hawaii.” Id. at 14.

       As it pertains to this case, according to LG America’s authorized

 representative, the company has “never conducted any business with [Defendants]

 CoilART, Gearbest.com, or [WFL],” and has “never authorized” these entities “to

 sell or distribute LG-brand lithium-ion batteries for any purpose,” including use in

 “vaping devices.” Dkt. No. 30-2, ¶¶ 10–11. Moreover, LG America “has never

 distributed or sold any products, including lithium-ion cells, in Hawaii.” Id. at ¶ 12.

       Yamashita again relies on Celgard, in which the court noted that, according

 to a declaration LG America attached to its motion to dismiss, “[LG America] is

 responsible for marketing [LG Chem] petrochemicals, information and electronic

 materials, and batteries to customers in the United States. [LG America] also acts

 as a product distributor for [LG Chem]’s customers in the U.S. and is responsible

                                          - 10 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 11 of 33                       PageID #:
                                   2644



 for sales and program management to U.S. customers, but has no direct involvement

 with the manufacture of [LG Chem] products and does not share any officers with

 [LG Chem].” Celgard, 2015 WL 2412467, at *26 (citations omitted); Dkt. No. 34

 at 6. Yamashita further asserts, as noted above, that LG America and LG Chem

 were named as defendants in a 2013 class action filed by U.S. consumers alleging

 price-fixing related to consumer products that contain lithium-ion batteries,9 and that

 the LG Defendants settled with the class members, including those in Hawaii, for

 $39 million. Dkt. No. 29-30 at 1, 8; accord Dkt. No. 34-9.10

        Yamashita contends LG Chem and LG America are “one and the same in

 marketing their products.” Dkt. No. 34 at 3. In support, Yamashita points to an LG

 Chem YouTube channel he claims the LG Defendants “share.” Dkt. No. 34 at 3.

 Yamashita also relies on a memorandum from the U.S. Department of Commerce

 detailing an “Antidumping Duty Investigation” under the Tariff Act of 1930, 19

 U.S.C. § 1202 et seq., which concerned sales of dioctyl terephthalate (DOTP) that

 LG Chem made through LG America for “less-than-fair-value,” Dkt. No. 34-7 at 1,

 26. DOTP is a chemical compound Yamashita proffers is used for “coatings” on

 batteries. Dkt. No. 34 at 4.



 9
  See Dkt. No. 29-29, at 1; id. at ¶¶ 309, 354, 374; accord Dkt. No. 34-8; Dkt. No. 34 at 7–8.
 10
   Yamashita misrepresents that LG America pled guilty to conspiracy to fix prices for lithium-
 ion battery cells sold in the U.S. for use in laptops and that these sales totaled nearly $3.36
 million. Dkt. No. 34 at 7–8. LG America is not a party to the plea agreement to which
 Yamashita cites, Dkt. No. 34-10, nor is it even mentioned.
                                               - 11 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 12 of 33           PageID #:
                                   2645



 E.    Procedural Background

       Yamashita initially filed this action in Hawaii state court on December 2,

 2019. Dkt. No. 1-2. On March 20, 2020, LG Chem timely removed the case to

 federal court, invoking diversity of citizenship under 28 U.S.C. § 1332 as the basis

 for this Court’s subject matter jurisdiction. Dkt. No. 1, ¶¶ 2, 9–11. LG Chem

 immediately moved to dismiss the action for lack of personal jurisdiction, Dkt. No.

 6, but that motion was soon rendered moot when Yamashita filed his first amended

 complaint (FAC) on April 17, 2020, Dkt. Nos. 18, 19.

       When LG Chem objected to Yamashita’s requests for jurisdictional discovery,

 the parties agreed to resolve the issue by submitting letter briefs to the Magistrate

 Judge. Dkt. Nos. 16, 17. LG Chem then moved to dismiss the FAC for lack of

 personal jurisdiction. Dkt. No. 23. Shortly thereafter, the Magistrate Judge ruled

 that Yamashita was not entitled to jurisdictional discovery because he had failed to

 establish a “colorable basis” for exercising personal jurisdiction over LG Chem.

 Dkt. No. 27 at 10. Yamashita did not object to this discovery order within the 14-

 day period under Local Rule 74.1(a) and, in fact, no such objection has been filed.

       LG America subsequently filed its own motion to dismiss for lack of personal

 jurisdiction. Dkt. No. 30. Yamashita filed separate responses to LG Chem and LG

 America’s motions to dismiss and included in each response a “counter motion to

 continue” the matter in order to “pursue formal jurisdictional discovery.” See Dkt.

                                         - 12 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 13 of 33            PageID #:
                                   2646



 No. 29 at 24; Dkt. No. 34 at 22. The LG Defendants’ motions to dismiss, Dkt. Nos.

 23, 30, have been fully briefed by all concerned and are now ripe for resolution.

                             STANDARD OF REVIEW

       “In opposing a defendant’s motion to dismiss for lack of personal jurisdiction

 [pursuant to Federal Rule of Civil Procedure 12(b)(2)], the plaintiff bears the burden

 of establishing that jurisdiction is proper.” CollegeSource, Inc. v. AcademyOne, Inc.,

 653 F.3d 1066, 1073 (9th Cir. 2011); see Williams v. Yamaha Motor Co., 851 F.3d

 1015, 1020 (9th Cir. 2017). “Where, as here, the defendant’s motion is based on

 written materials rather than an evidentiary hearing, ‘the plaintiff need only make a

 prima facie showing of jurisdictional facts to withstand the motion to dismiss.’”

 CollegeSource, 653 F.3d at 1073 (quoting Brayton Purcell LLP v. Recordon &

 Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010)).

       In evaluating the evidence, “uncontroverted allegations in [the] complaint

 must be taken as true, and conflicts between the facts contained in the parties’

 affidavits must be resolved in [the plaintiff]’s favor.” Brayton Purcell, 606 F.3d at

 1127 (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1019 (9th Cir.

 2002)). But when a complaint and an affidavit conflict, the “plaintiff cannot ‘simply

 rest on the bare allegations of its complaint,’” Mavrix Photo, Inc. v. Brand Techs.,

 Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (quoting Amba Mktg. Sys., Inc. v. Jobar

 Int’l, Inc., 551 F.2d 784, 787 (9th Cir. 1977)), because courts do “not assume the

                                         - 13 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 14 of 33             PageID #:
                                   2647



 truth of allegations in a pleading which are contradicted by affidavit.” Id. (quoting

 Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1284 (9th Cir. 1977));

 CollegeSource, 653 F.3d at 1073.

                                    DISCUSSION

       The LG Defendants contend Yamashita has failed to establish that this Court

 has either general or specific personal jurisdiction over them. Dkt. No. 23-1 at 1, 6;

 Dkt. No. 30-1 at 1, 5. Yamashita asserts that personal jurisdiction exists in this case

 based principally on the theory that the LG Defendants “placed lithium-ion batteries

 into the stream of commerce . . . with the expectation and knowledge that they would

 be sold to users and consumers in Hawai‘i.” See Dkt. No. 34 at 10; Dkt. No. 29 at

 12. Because that overly-broad theory has been explicitly rejected by binding

 authority, the Court concludes that personal jurisdiction cannot obtain over either of

 the LG Defendants.

 I.    Personal Jurisdiction: General Legal Principles

       “Federal courts ordinarily follow state law in determining the bounds of their

 jurisdiction over [defendants].” See, e.g., Daimler AG v. Bauman, 571 U.S. 117,

 125 (2014) (citing Fed.R.Civ.P. 4(k)(1)(A)); Schwarzenegger v. Fred Martin Motor

 Co., 374 F.3d 797, 800 (9th Cir. 2004). Hawaii’s long-arm statute authorizes its

 courts to exercise personal jurisdiction “to the extent permitted” by the United States

 Constitution. See Cowan v. First Ins. Co., 608 P.2d 394, 399 (Haw. 1980) (citing

                                          - 14 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 15 of 33                    PageID #:
                                   2648



 Haw. Rev. Stat. § 634-35); accord In re Complaint of Damodar Bulk Carriers, Ltd.,

 903 F.2d 675, 679 (9th Cir. 1990). Therefore, the Court must decide whether

 exercising jurisdiction over the LG Defendants “comports with the limits imposed

 by federal due process.” Daimler, 571 U.S. at 125.

        Due process “constrains a State’s authority to bind a nonresident defendant to

 a judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283 (2014). As relevant

 here,11 courts may exercise personal jurisdiction over an out-of-state defendant if the

 defendant has “certain minimum contacts with [the forum] such that the maintenance

 of the suit does not offend traditional notions of fair play and substantial justice.”

 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011)

 (internal quotation marks omitted) (quoting Int’l Shoe Co. v. Washington, 326 U.S.

 310, 316 (1945)). Depending on the defendant’s affiliations with the forum, courts

 may exercise “two types of personal jurisdiction: ‘general’ (sometimes called ‘all-

 purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’) jurisdiction.”

 Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1779–80 (2017)

 (quoting Goodyear, 564 U.S. at 919).

        General jurisdiction over a defendant is appropriate only when the defendant’s

 affiliations with the forum state “are so ‘continuous and systematic’ as to render



 11
   Yamashita does not argue that either of the LG Defendants waived or consented to personal
 jurisdiction. See InfoSpan, Inc. v. Emirates NBD Bank PJSC, 903 F.3d 896, 901 (9th Cir. 2018).
                                             - 15 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 16 of 33              PageID #:
                                   2649



 them essentially at home in the forum State.” Daimler, 571 U.S. at 127 (quoting

 Goodyear, 564 U.S. at 919). “A court with general jurisdiction may hear any claim

 against that defendant, even if all the incidents underlying the claim occurred in a

 different State,” Bristol-Myers, 137 S. Ct. at 1780, or the claim “aris[es] from

 dealings entirely distinct from” the defendant’s activities within the forum. Daimler,

 571 U.S. at 127 (quoting Int’l Shoe, 326 U.S. at 318).

       Specific jurisdiction obtains when a nonresident has only engaged in “some

 single or occasional acts” in the forum, Daimler, 571 U.S. at 137 (quoting

 Helicopteros Nacionales de Colombia, S. A. v. Hall, 466 U. S. 408, 414 n.8 (1984)),

 but “the suit must aris[e] out of or relat[e] to the defendant’s contacts with the

 forum.” Bristol-Myers, 137 S.Ct. at 1780 (citation and internal quotation marks

 omitted; emphasis in original).

       Yamashita asserts that jurisdiction over the LG Defendants is proper “[u]nder

 either [the general or specific jurisdiction] analysis.” Dkt. No. 29 at 12; Dkt. No. 34

 at 9. Although Yamashita makes no attempt to elaborate on his conclusory argument

 that general jurisdiction is appropriate, the Court will address the merits of his

 assertion. In addressing whether general or specific jurisdiction is appropriate in this

 case, as set forth below, the Court assesses each of the LG Defendants’ contacts with

 Hawaii on an individual basis. See, e.g. Calder v. Jones, 465 U.S. 783, 790 (1984)

 (“Each defendant’s contacts with the forum State must be assessed individually.”);

                                          - 16 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 17 of 33              PageID #:
                                   2650



 Bristol-Myers, 137 S. Ct. at 1783.

 II.   LG Chem is Not Subject to Personal Jurisdiction in Hawaii

       A.     General Personal Jurisdiction – LG Chem

       This Court lacks general personal jurisdiction over LG Chem because its

 affiliations with Hawaii are not so “continuous and systematic” that the company is

 “essentially at home” in Hawaii. Daimler, 571 U.S. at 127. “A court may assert

 general jurisdiction over foreign (sister-state or foreign-country) corporations to hear

 any and all claims against them when their affiliations with the State are so

 ‘continuous and systematic’ as to render them essentially at home in the forum

 State.” Daimler, 571 U.S. at 127 (brackets omitted) (quoting Goodyear, 564 U.S. at

 919. “The ‘paradigm’ forums in which a corporate defendant is ‘at home,’” as

 repeatedly stated by the Supreme Court, “are the corporation’s place of incorporation

 and its principal place of business.” BNSF Ry. v. Tyrrell, 137 S. Ct. 1549, 1558

 (2017) (quoting Daimler, 571 U.S. at 137); Goodyear, 564 U.S. at 924. Only “in an

 ‘exceptional case’” will general jurisdiction be appropriate in any other forum.

 BNSF, 137 S.Ct. at 1558 (quoting Daimler, 571 U.S. at 139 n.19).

       It is undisputed that LG Chem is not organized under Hawaii law and does

 not maintain its principal place of business in Hawaii. Nor is this an “exceptional

 case” where LG Chem’s operations in Hawaii may be deemed “so substantial and of

 such a nature as to render the corporation at home in [Hawaii].” BNSF, 137 S. Ct.

                                          - 17 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 18 of 33            PageID #:
                                   2651



 at 1558 (quoting Daimler, 571 U.S. at 139 n.19). The Supreme Court has made such

 a finding in only one case, Perkins v. Benguet Consol. Mining Co., 342 U.S. 437,

 447–48 (1952), which the Court observed “remains the textbook case of general

 jurisdiction appropriately exercised over a foreign corporation[.]” Daimler, 571

 U.S. at 129 (quoting Goodyear, 564 U.S. at 927–28). In Perkins, general jurisdiction

 existed over a Philippine corporation sued in Ohio, where the company’s president

 relocated due to World War II and “kept an office, maintained the company’s files,

 and oversaw the company’s activities.”           Daimler, 571 U.S. at 129–30 (citing

 Perkins, 342 U. S. at 448). Because “Ohio was the center of the corporation’s

 wartime activities,” id. at 130 n.8, “Ohio was the corporation’s principal, if

 temporary, place of business,” id. at 130 (citation omitted).

       Here, LG Chem has no office, staff, or any other physical presence in Hawaii.

 Nor does LG Chem conduct any operations from Hawaii. Yamashita’s evidence

 regarding the wide range of consumer electronics (allegedly containing LG Chem

 batteries) that have been purchased in Hawaii by Hawaii consumers is irrelevant to

 the general jurisdiction analysis. LG Chem does not have any involvement with

 these devices being advertised, distributed, or sold in Hawaii; and the Supreme Court

 has expressly held that the “stream-of-commerce” theory “is an inadequate basis for

 the exercise of general jurisdiction.” Goodyear, 564 U.S. at 920, 927; id. at 930 n.6

 (“[E]ven regularly occurring sales of a product in a State do not justify the exercise

                                         - 18 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 19 of 33             PageID #:
                                   2652



 of jurisdiction over a claim unrelated to those sales.”).

       LG Chem’s direct contacts with Hawaii—sending 262 shipments of any kind

 to Honolulu’s port and partnering with a handful of solar energy companies that do

 business in Hawaii—does not begin to approximate the operations of a corporation

 that is “at home” in Hawaii, i.e., “comparable to a domestic enterprise in that State.”

 Daimler, 571 U.S. at 133 n.11. Contrary to Yamashita’s approach, “the general

 jurisdiction inquiry does not focus solely on the magnitude of the defendant’s in-

 state contacts.” BNSF, 137 S. Ct. at 1558 (quoting Daimler, 571 U.S. at 139 n.20).

 “General jurisdiction instead calls for an appraisal of a corporation’s activities in

 their entirety, nationwide and worldwide.” Daimler, 571 U.S. at 139 n.20. “A

 corporation,” like LG Chem, “that operates in many places can scarcely be deemed

 at home in all of them.” Id.; see Dkt. No. 34-2 at 15; Dkt. No. 34-4. LG Chem

 merely “doing business” in Hawaii is not enough. See Daimler, 571 U.S. at 139

 n.20. Indeed, the Supreme Court has rejected the exercise of general jurisdiction

 when a corporation’s affiliations with the forum were far greater than what

 Yamashita has presented here. See, e.g., BNSF, 137 S. Ct. at 1559 (no general

 jurisdiction despite railroad’s ownership of “over 2,000 miles of railroad track and

 more than 2,000 employees” in the forum); Helicopteros, 466 U.S. at 411, 416–18

 (no general jurisdiction over a company that “purchased helicopters (approximately

 80% of its fleet), spare parts, and accessories” from another company in the forum).

                                          - 19 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 20 of 33            PageID #:
                                   2653



       Accordingly, Yamashita has not made a prima facie showing that LG Chem

 is subject to general personal jurisdiction in Hawaii.

       B.     Specific Personal Jurisdiction – LG Chem

       LG Chem is not subject to the Court’s specific personal jurisdiction because

 the claims alleged do not arise out of contacts that LG Chem itself created with

 Hawaii. See Walden, 571 U.S. at 284. For a court to exercise specific jurisdiction,

 “the defendant’s suit-related conduct must create a substantial connection with the

 forum State.” Id. “[P]hysical presence in the forum is not a prerequisite to

 jurisdiction,” but “physical entry into the State—either by the defendant in person

 or through an agent, goods, mail, or some other means—is certainly a relevant

 contact.” Id. at 285 (citations omitted). “The inquiry whether a forum State may

 assert specific jurisdiction over a nonresident defendant ‘focuses on the relationship

 among the defendant, the forum, and the litigation.’” Id. at 283–84 (quoting Keeton

 v. Hustler Magazine, Inc., 465 U. S. 770, 775 (1984) (internal quotation marks

 omitted)). Two overarching principles drive this “defendant-focused” inquiry. Id.

 at 284.

       First, the relationship must arise out of contacts that the “defendant
       himself” creates with the forum State. Burger King Corp. v. Rudzewicz,
       471 U. S. 462, 475 (1985) . . .

       Second, [the] “minimum contacts” analysis looks to the defendant’s
       contacts with the forum State itself, not the defendant’s contacts with
       persons who reside there.

                                         - 20 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 21 of 33            PageID #:
                                   2654



 Walden, 571 U.S. at 284–85. In other words, specific jurisdiction cannot obtain

 based upon “a defendant’s ‘random, fortuitous, or attenuated contacts’ or on the

 ‘unilateral activity’ of a plaintiff.” Walden, 571 U.S. at 286 (quoting Burger King,

 471 U. S. at 475). With these principles in mind, courts in this jurisdiction evaluate

 specific jurisdiction under a three-prong test:

       (1) The non-resident defendant must purposefully direct his activities
       or consummate some transaction with the forum or resident thereof; or
       perform some act by which he purposefully avails himself of the
       privilege of conducting activities in the forum, thereby invoking the
       benefits and protections of its laws;

       (2) the claim must be one which arises out of or relates to the
       defendant’s forum-related activities; and

       (3) the exercise of jurisdiction must comport with fair play and
       substantial justice, i.e. it must be reasonable.

 Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1142 (9th Cir. 2017) (quoting

 Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)). “The

 plaintiff bears the burden of satisfying the first two prongs of the test.”

 Schwarzenegger, 374 F.3d at 802. If the plaintiff does so, “the burden then shifts to

 the defendant to ‘present a compelling case’ that the exercise of jurisdiction would

 not be reasonable.” Id. (quoting Burger King, 471 U.S. at 476–78). Yamashita

 falters on the first two prongs: LG Chem does not have sufficient contacts with

 Hawaii, nor is there the requisite nexus between Yamashita’s claims and what few

 contacts LG Chem has with Hawaii.

                                          - 21 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 22 of 33            PageID #:
                                   2655



              1.   Purposeful Direction or Purposeful Availment

       With respect to the first prong of the test for specific jurisdiction, Yamashita

 has not shown that LG Chem “purposefully availed itself of the [Hawaii] market,”

 J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 886 (2011) (plurality) (product

 liability action), or that LG Chem engaged in any actions “purposefully directed” at

 Hawaii, Williams v. Yamaha Motor Co., 851 F.3d 1015, 1023 (9th Cir. 2017)

 (product liability action). In contending otherwise, Yamashita’s theory is that LG

 Chem “plac[ed] into the stream of commerce lithium-ion batteries, including the

 [Subject Battery],” Dkt. No. 18, ¶¶ 3, 59, “with the expectation and knowledge that

 they would be sold to users and consumers in Hawai‘i.” Dkt. No. 34 at 10; Dkt. No.

 29 at 12. That sweeping proposition is directly in conflict with well-established

 precedent.

       “The placement of a product into the stream of commerce, without more, is

 not an act purposefully directed toward a forum state.” Holland Am. Line, Inc. v.

 Wartsila N. Am., Inc., 485 F.3d 450, 459 (9th Cir. 2007) (citing Asahi Metal Indus.

 Co. v. Superior Court of Cal., 480 U.S. 102, 112 (1987)). “Even a defendant’s

 awareness that the stream of commerce may or will sweep the product into the forum

 state does not convert the mere act of placing the product into the stream of

 commerce into an act purposefully directed toward the forum state.” Id.; see Asahi,

 480 U.S. at 105, 112 (Japanese tire valve manufacturer’s “mere awareness . . . that

                                         - 22 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 23 of 33           PageID #:
                                   2656



 the components it manufactured, sold, and delivered outside the United States would

 reach the forum State in the stream of commerce” held insufficient to permit

 California court’s adjudication of Taiwanese tire manufacturer’s cross-complaint);

 J. McIntyre, 564 U.S. at 878, 886 (holding that a metal-shearing machine

 manufacturer based in England that engaged an independent distributor to sell its

 machines across the U.S. was not subject to personal jurisdiction in New Jersey

 where the plaintiff was injured while using one of the company’s machines).

       “Asahi requires ‘something more’ than the mere placement of a product into

 a stream of commerce.” Holland, 485 F.3d at 459 (quoting Asahi, 480 U.S. at 111);

 see also J. McIntyre, 564 U.S. at 882 (“The defendant’s transmission of goods [to

 the forum State] permits the exercise of jurisdiction only where the defendant can

 be said to have targeted the forum; as a general rule, it is not enough that the

 defendant might have predicted that its goods will reach the forum State.”).

 Examples of “[a]dditional conduct of the defendant [that] may indicate an intent or

 purpose to serve [or target]” the forum State include “designing the product for the

 market in the forum State, advertising in the forum State, establishing channels for

 providing regular advice to customers in the forum State, or marketing the product

 through a distributor who has agreed to serve as the sales agent in the forum State.”

 Asahi, 480 U.S. at 112; see also Daimler, 571 U.S. at 128 n.7 (collecting cases).

 Yamashita’s stream-of-commerce theory, by contrast, is plagued by several defects.

                                         - 23 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 24 of 33                        PageID #:
                                   2657



        First, Yamashita has not shown “something more” than an unadorned stream-

 of-commerce theory; namely, there is no evidence of some special Hawaii-related

 design, advertising, advice, marketing, or anything else that might support the notion

 that LG Chem targeted Hawaii. And it is undisputed that with respect to the

 particular batteries at issue, LG Chem “does not advertise” or otherwise solicit

 business in Hawaii; “has no relationship with any retailer or distributor in Hawaii”

 for the sale of these batteries; and “has never sold or shipped” such a battery to “any

 customer located in Hawaii.” Dkt. No. 23-2, ¶¶ 10–17. Although the Subject

 Battery somehow ended up in Hawaii through some unidentified distribution system,

 there is no evidence LG Chem “create[d], control[ed], or employ[ed] the distribution

 system that brought its [Subject Batteries] to [Hawaii].” Asahi, 480 U.S. at 112.

        Second, LG Chem’s conduct in selling its batteries to manufacturers for use

 in, inter alia, electric vehicles and consumer electronic devices sold throughout the

 U.S., as well as LG Chem’s alleged U.S. price-fixing scheme, Dkt. No. 29-29 at 1;

 id. at ¶¶ 309, 354, 374, at most, constitutes action directed at all fifty states across

 the U.S.12 This high level of generality is meaningless because “it is [LG Chem]’s

 purposeful contacts with [Hawaii], not with the United States, that alone are



 12
   These contacts, moreover, are entirely unrelated to Yamashita’s asserted claims; that is,
 Yamashita’s claims do not arise out of, or relate to, LG Chem’s sale of batteries for incorporation
 into electric vehicles, power tools, phones, laptops, solar storage systems, or RESUs. See infra
 Section II.B.2.

                                               - 24 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 25 of 33                     PageID #:
                                   2658



 relevant.” J. McIntyre, 564 U.S. at 886. “[A] finding of minimum contacts must

 come about by an action of the defendant purposefully directed toward the forum

 State.” Asahi, 480 U.S. at 112 (emphasis in original). Put simply, “[t]hese facts may

 reveal an intent to serve the U.S. market, but they do not show that [LG Chem]

 purposefully availed itself of the [Hawaii] market.” J. McIntyre, 564 U.S. at 886.

        Lastly, insofar as LG Chem may have manufactured the Subject Battery and

 sold it to another entity, which then “rewrapped” it, see Dkt. No. 18, ¶¶ 43–46, and

 to the extent LG Chem allegedly ships lithium-ion batteries to an intermediary entity

 that sells the batteries to Batteryspace.com, Dkt. No. 29 at 10; Dkt. No. 29-1, ¶ 36,

 these facts plainly demonstrate that the batteries were advertised, distributed, and

 eventually brought to Hawaii by an entity other than LG Chem. This is precisely the

 sort of fortuitous, “‘unilateral activity’ of a third party that ‘cannot satisfy the

 requirement of contact with the forum State.’” See Walden, 571 U.S. at 286, 291

 (citation omitted); see also J. McIntyre, 564 U.S. at 883 (“[I]t is the defendant’s

 actions, not his expectations, that empower a State’s courts to subject him to

 judgment.”). Therefore, because “it is the defendant, not the plaintiff or third

 parties, who must create contacts with the forum State,” Walden, 571 U.S. at 291,

 the lion’s share of Yamashita’s evidence has no place in this case. 13


 13
  Yamashita’s evidence regarding less than 100 shipments of some kind of lithium-ion batteries
 LG Chem delivered to the port of Honolulu does not command a different outcome, given that
 Yamashita has not shown that Hawaii was the final destination for these batteries, and Yamashita
                                              - 25 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 26 of 33                       PageID #:
                                   2659



        Accordingly, Yamashita has not satisfied the first prong because he has not

 shown that LG Chem itself engaged in any suit-related conduct “purposefully”

 designed to serve or target Hawaii.

                2.   Claims Arising out of, or Related to, Forum Activities

        The only apparent asserted contacts that LG Chem has itself directly

 established with Hawaii consist of sending its director of sales to an energy

 conference in Hawaii; partnering with solar system providers based in Hawaii;

 providing ESS battery installation training in Hawaii for three days; certifying

 Hawaii companies to install LG RESUs; and using a website to advertise lithium-

 ion solar energy storage products for consumers. These contacts, nonetheless, are

 unavailing under the second prong of the specific jurisdiction test because this

 lawsuit does not arise out of, or relate to, these forum activities.

        As noted, for a court “to exercise specific jurisdiction, ‘the suit’ must ‘aris[e]

 out of or relat[e] to the defendant’s contacts with the forum.’” Bristol-Myers, 137 S.

 Ct. at 1780 (emphasis in original) (quoting Daimler, 571 U.S. at 127). A “but for”

 test applies in this context, meaning “a lawsuit arises out of a defendant’s contacts

 with the forum state if a direct nexus exists between those contacts and the cause of




 has only a hunch that these batteries might be the type that is the subject of this lawsuit. Dkt.
 No. 29 at 3 n.1. In contrast, LG Chem has submitted admissible, unrebutted Rule 12(b)(2)
 evidence that LG Chem “has never distributed or sold any [of the Subject Batteries] or any other
 18650 lithium-ion cells in Hawaii.” Dkt. No. 23-2, ¶ 10.
                                               - 26 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 27 of 33            PageID #:
                                   2660



 action.” Learjet, Inc. v. Oneok, Inc. (In re W. States Wholesale Natural Gas Antitrust

 Litig.), 715 F.3d 716, 742 (9th Cir. 2013) (citations and internal quotation marks

 omitted).

       Yamashita’s product liability claims concern a defective lithium-ion battery

 in his vaping device. “But for” the above-referenced solar energy activities of LG

 Chem in Hawaii, the possibility of Yamashita’s particular injury occurring would

 not change. As such, there is no nexus between Yamashita’s specific claims and LG

 Chem’s solar power endeavors in Hawaii. For the same reason, Yamashita’s

 particular claims have no connection to LG Chem’s sale of batteries to other

 manufacturers for incorporation into electric vehicles, power tools, phones, or

 laptops, nor is there any such connection to LG Chem’s alleged antitrust violations.

 “When there is no such connection, specific jurisdiction is lacking regardless of the

 extent of a defendant’s unconnected activities in the State.” Bristol-Myers, 137 S.Ct.

 at 1781. To conclude otherwise (as Yamashita urges), Dkt. No. 29 at 3–10, 22,

 would require this Court to endorse the sort of “loose and spurious form of general

 jurisdiction” that the Supreme Court has explicitly admonished courts for applying

 when assessing specific jurisdiction. Bristol-Myers, 137 S. Ct. at 1781. In short,

 “[w]hat is needed—and what is missing here—is a connection between [Hawaii] and

 the specific claims at issue.” Id.

       Because Yamashita has failed to sustain his burden with respect to the first or

                                         - 27 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 28 of 33              PageID #:
                                   2661



 second prong of the specific personal jurisdiction test, the Court need not, and does

 not reach the issue of whether the exercise of jurisdiction would be reasonable under

 the third prong.    Picot v. Weston, 780 F.3d 1206, 1213 n.2 (9th Cir. 2015).

 Accordingly, this Court lacks personal jurisdiction over LG Chem.

 III.   LG America is Not Subject to Personal Jurisdiction in Hawaii

        Yamashita’s case for personal jurisdiction over LG America is even weaker

 than that for LG Chem. Yamashita’s basis for personal jurisdiction over LG

 America is largely based upon LG Chem’s conduct and LG Chem’s Hawaii contacts.

 See Dkt. No. 34 at 2–8. The record reveals no evidence that LG America was

 involved in any of LG Chem’s Hawaii contacts. Because LG America lacks any

 purposeful, direct contacts of its own with Hawaii, personal jurisdiction cannot lie.

        “It is well established that, as a general rule, where a parent and a subsidiary

 are separate and distinct corporate entities, the presence of one . . . in a forum state

 may not be attributed to the other[.]” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874

 F.3d 1064, 1071 (9th Cir. 2017) (quoting Holland, 485 F.3d at 459). Yamashita has

 made no effort to establish either a prima facie alter ego theory or agency theory as

 a basis for imputing LG Chem’s contacts to LG America. Ranza v. Nike, Inc., 793

 F.3d 1059, 1073 (9th Cir. 2015) (“To satisfy the alter ego test, a plaintiff must make

 out a prima facie case (1) that there is such unity of interest and ownership that the

 separate personalities [of the two entities] no longer exist and (2) that failure to

                                          - 28 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 29 of 33              PageID #:
                                   2662



 disregard [their separate identities] would result in fraud or injustice.” (citation and

 internal quotation marks omitted)); Williams, 851 F.3d at 1024-25 (“[U]nder any

 standard for finding an agency relationship, the parent company must have the right

 to substantially control its subsidiary’s activities.”). As such, LG America lacks

 even a single direct contact with Hawaii. That alone is enough to end the personal

 jurisdiction inquiry. But even if all of LG Chem’s contacts could be imputed to LG

 America, for the same reasons stated above, these contacts would provide no basis

 for either general or specific personal jurisdiction over LG America.

        The only additional information that Yamashita points to with respect to LG

 America does not lead to a different result. This information includes a payment for

 HE4 batteries LG America facilitated between a Texas customer and LG Chem;14

 LG America’s role in the facilitation of transactions for LG Batteries to three

 customers in the U.S.; 15 and an “Antidumping Duty Investigation” under the Tariff

 Act of 1930 for “less-than-fair-value” exports of DOTP.16 This information does

 nothing to move the needle in favor of finding that LG America—a company that is

 not incorporated in and does not maintain its principal place of business in Hawaii—

 is nonetheless “essentially at home” in Hawaii for purposes of exercising general

 personal jurisdiction. Daimler, 571 U.S. at 127. Nor can specific jurisdiction obtain


 14
    Dkt. No. 34-5 at 2–3, 7.
 15
    Dkt. No. 34-6 at 11.
 16
    Dkt. No. 34-7 at 1.
                                          - 29 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 30 of 33                          PageID #:
                                   2663



 based on this information. First, the battery transactions LG America facilitated are

 not purposeful contacts with Hawaii; these transactions merely evidence an “intent

 or purpose to serve [or target]” States other than Hawaii or the U.S. as a whole.

 Asahi, 480 U.S. at 112; see J. McIntyre, 564 U.S. at 886. Second, Yamashita’s

 claims do not arise out of, or relate to, sales LG Chem made through LG America

 for “less-than-fair-value” exports of the chemical compound DOTP. See Bristol-

 Myers, 137 S. Ct. at 1781. Therefore, the following remains unrefuted: LG America

 “has never distributed or sold any products, including lithium-ion cells, in Hawaii.”

 Dkt. No. 30-2, ¶ 10. 17

        Accordingly, Yamashita has failed to make a prima facie showing that there

 is any basis for the Court to exercise personal jurisdiction over LG America.

 IV.    Yamashita’s Request for Jurisdictional Discovery

        That leaves Yamashita’s request for a continuance to pursue jurisdictional

 discovery. Dkt. No. 29 at 24; Dkt. No. 34 at 22. That request is denied.

        Jurisdictional discovery is appropriate only “where pertinent facts bearing on

 the question of jurisdiction are controverted or where a more satisfactory showing

 of the facts is necessary.” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008)




 17
   With respect to LG America, Yamashita has again failed to carry his burden under the first or
 second prong of the specific personal jurisdiction test, and thus, there is no need for the Court to
 consider whether the exercise of jurisdiction would be reasonable under the third prong. Picot,
 780 F.3d at 1213 n.2.
                                                - 30 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 31 of 33               PageID #:
                                   2664



 (quoting Data Disc, Inc. v. Systems Tech. Assoc., Inc., 557 F.2d 1280, 1285 n.1 (9th

 Cir. 1977)). Before jurisdictional discovery is warranted, generally a plaintiff must

 first establish a “colorable basis” for personal jurisdiction, meaning the plaintiff must

 produce at least “some evidence” tending to support personal jurisdiction. See, e.g.,

 Chapman v. Krutonog, 256 F.R.D. 645, 649 (D. Haw. 2009) (citation omitted)

 (collecting cases). “[W]here a plaintiff’s claim of personal jurisdiction appears to

 be both attenuated and based on bare allegations in the face of specific denials made

 by the defendants, the Court need not permit even limited discovery . . . .” Pebble

 Beach Co. v. Caddy, 453 F.3d 1151, 1160 (9th Cir. 2006) (quoting Terracom v.

 Valley Nat. Bank, 49 F.3d 555, 562 (9th Cir. 1995)). The same is true “when it is

 clear that further discovery would not demonstrate facts sufficient to constitute a

 basis for jurisdiction.” Martinez v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir.

 2014) (quoting Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430

 n.24 (9th Cir. 1977)).

       There are some jurisdictional discovery motions that are close calls. This is

 not one of them. It is clear that nothing Yamashita could discover about the LG

 Defendants’ contacts with Hawaii would subject them to personal jurisdiction in

 Hawaii. The problem is Yamashita’s misconceived legal theory. From the outset,

 Yamashita has been fatally wedded to the incorrect understanding that, under the

 Due Process Clause, “[a] ‘regular flow’ of goods into the forum State, by itself, is

                                           - 31 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 32 of 33               PageID #:
                                   2665



 sufficient” for a forum to assert personal jurisdiction over a foreign defendant. Dkt.

 No. 29 at 18; Dkt. No. 34 at 16 (emphasis added); Dkt. No. 18, ¶¶ 3, 5, 20.

       Moreover, Yamashita has made only a naked request for jurisdictional

 discovery with respect to LG Chem. Dkt. No. 29 at 24–25. He has not articulated

 any of the specific facts he hopes to elicit from further discovery; any reason to

 suspect these facts sought exist; or how these sought-after facts will enable him to

 oppose LG Chem’s motion to dismiss. A request for discovery “based on little more

 than a hunch that it might yield jurisdictionally relevant facts” is not enough.

 Boschetto, 539 F.3d at 1020. With respect to LG America, Yamashita has merely

 proffered that because LG America “facilitates transactions for [LG Chem] and . . .

 its products are on the shelves of retail giants like Wal-Mart and Best Buy, and in

 the cars sold by auto manufacturers such as GM and Ford,” Yamashita “should be

 entitled to discover what contracts [LG America] has involved itself in with respect

 to intentional nationwide distribution of lithium-ion batteries.” Dkt. No. 34 at 23.

 But that information is not specific to Hawaii; it is not relevant to the particular

 subject matter of this lawsuit; and it flies “in the face of specific denials made by the

 defendants.” Pebble Beach, 453 F.3d at 1160.

       In summary, Yamashita has merely sought to establish personal jurisdiction

 over the LG Defendants by marshaling random pieces of information remotely

 connected to LG lithium-ion batteries. This information either concerns third

                                           - 32 -
Case 1:20-cv-00129-DKW-RT Document 38 Filed 07/31/20 Page 33 of 33             PageID #:
                                   2666



 parties’ Hawaii contacts; has nothing do with Hawaii, in particular; and/or is entirely

 unrelated to Yamashita’s claim that he was injured while using a vaping device

 containing an 18650 lithium-ion battery.          Yamashita has obviously taken a

 “spaghetti approach” and heaved the universe of information on LG batteries against

 the wall in the hopes that something would stick. Indep. Towers of Wash. v.

 Washington, 350 F.3d 925, 929 (9th Cir. 2003). The Court has sorted through the

 noodles and found Yamashita wanting.

                                   CONCLUSION

       For the reasons set forth herein, Defendants’ motions to dismiss the first

 amended complaint for lack of personal jurisdiction, Dkt. Nos. 23, 30, are

 GRANTED. Plaintiff’s counter-motion for jurisdictional discovery, Dkt. No. 29,

 34, is DENIED.

       IT IS SO ORDERED.

       DATED: July 31, 2020 at Honolulu, Hawai‘i.




 Matt Yamashita v. LG Chem, Ltd., et al.; Civil No. 20-00129-DKW-RT; ORDER GRANTING
 DEFENDANTS’ MOTIONS TO DISMISS FOR LACK OF PERSONAL JURISDICTION


                                          - 33 -
